Citation Nr: 1313292	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-45 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an earlier effective date for additional compensation based on dependent child, I. S. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1995 to April 1998.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which informed the Veteran that he was being paid as a Veteran with three dependents, as I. S. had been added to the award effective November 1, 2009.  The Veteran filed a notice of disagreement with the effective date of the additional dependent. 


FINDINGS OF FACT

1.  The RO was first notified of the existence of the Veteran's dependent child, I. S., in a statement received at the RO on October 15, 2009.
 
2.  The earliest claim for additional compensation benefits based on the dependent child I. S. was received by the RO on October 15, 2009. 
 
3.  The first day of the month following the date the written claim for additional compensation benefits based on a dependent was received is November 1, 2009. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 15, 2009, for the award of dependent compensation benefits for the Veteran's dependent child I. S. have not been met.  38 U.S.C.A. §§ 1115, 5102, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the effective date for the addition of his son I. S. to his VA benefits award should be I. S.'s date of birth, April [redacted], 2008, as he informed the VA about his son within one year of his birth.  He contends that when he called, the VA told him that his son, I. S., could not be added to his award unless there was documentation that the child was his.  The Veteran argues that such documentation was not required as he was under one year old.  Additionally he reports that he could not get I. S.'s Social Security number until a court decided paternity in October 2009. 

Under 38 C.F.R. § 3.401(b) awards of additional compensation for a dependent payable to a Veteran will be effective the latest of the following: (1) date of the claim which means either the date of birth of his child, if the evidence of the birth is received within 1 year of the birth otherwise the date notice is received of the dependent's existence, if evidence of such is received within one year of the request by the VA, (2) date dependency arises, or (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. 

Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c). 

The Veteran was granted an effective date of October 15, 2009, the date of the first receipt of a report that I. S. was a dependent.  The report was a written Form 21-686c, signed by the Veteran on October 15, 2009.  There is no record of any report either written or a record of a telephone conversation, informing the VA of the dependent I. S.'s existence, prior to October 15, 2009.  

The Veteran contends that he called the VA to add I. S. to his benefits award, however there is no record of any call.  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  There is no claim by the Veteran or evidence to suggest that the RO did not follow procedures to create a record of telephone or personal contact.  The Board presumes that any such contact would have been recorded.  

VA did not receive notice of the child's birth within one year of his birth date, from April [redacted], 2008 to April [redacted], 2009, therefore the date of claim is the date notice was received that the dependent I. S. existed, October 15, 2009 

As there is no evidence of notice of the existence of the dependent child I. S. within one year of his birth, therefore the effective date cannot be prior to the date of notice of dependence on October 15, 2009.  The preponderance of the evidence of record is against a grant of an earlier effective date for additional compensation based on recognition of a dependent child.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 

Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified of the requirements for an effective date based upon an additional dependent child in a February 2010 statement of the case.  While such notification was not issued prior to the decision on the claim, there are some claims to which VA's notice and assistance requirements do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of cases, remand of claims pursuant to lack of notice is not required because evidentiary development has been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the Court said in Wensch that VA's notice requirements did not apply in such cases, it may be more accurate to say that VA's duties applied, but that its notice and duty to assist requirements had been satisfied.  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

This case involves the application of law to certain facts-such as the effective date for the addition of a dependent child.  While there is some factual dispute as to whether the Veteran contacted VA to notify it of the existence of a dependent child, collecting additional evidence or issuing additional VA notice would not be productive or helpful to the Veteran's appeal.  In short, the Veteran's contention is not verified in the record.  He has been offered opportunities to support his contention and was afforded an opportunity to meet with VA's Decision Review Officer.  Despite such, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In sum, to the extent that there was a notice error, it is not shown to affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  



ORDER

Entitlement to an earlier effective date for additional compensation based on dependent child, I. S. is denied. 




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


